Citation Nr: 1503797	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia




THE ISSUE

Basic eligibility for home loan guaranty benefits.




ATTORNEY FOR THE BOARD

A. Barone, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from September 30, 1977 to October 21, 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia, that denied the benefit sought on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.

If a veteran of World War II, the Korean conflict, or the Vietnam era had less than 90 days of service, or if a veteran who served after July 25, 1947, and prior to June 27, 1950, or after January 31, 1955, and prior to August 5, 1964, or after May 7, 1975 (the appellant in this case served for 22 days in 1977), has less than 181 days of service on active duty as defined in §§ 36.4301 and 36.4501, eligibility of the veteran for a loan under 38 U.S.C. ch. 37 requires a determination that the veteran was discharged or released because of a service-connected disability or that the official service department records show that he or she had at the time of separation from service a service-connected disability which in medical judgment would have warranted a discharge for disability.  38 U.S.C.A. § 3702 (West 2014); 38 C.F.R. § 3.315(b) (2014).

The Veteran served in peacetime.  His DD Form 214 reflects that he received an honorable discharge following 22 days of active duty service from September 30, 1977, to October 21, 1977.  Thus, he had less than the minimum of active duty service required for the benefit sought.  See 38 C.F.R. § 3.315(b).

Accordingly, to establish eligibility for VA loan guaranty benefits, he must establish that he was discharged or released from service due to a service-connected disability or that service department records show that at the time of separation from service he had a service-connected disability which in medical judgment would have warranted a discharge for disability.

Significantly, the Veteran has a pending appeal seeking service connection for multiple disabilities, including "sleepwalking, also claimed as somnambulism" under the jurisdiction of a separate AOJ (the Roanoke, Va. VARO), and has submitted copies of service records which indicate that he was discharged from active duty due to "sleepwalking."  Consequently, the outcome of the separate pending appeal regarding the claim of service connection for sleepwalking may have a significant impact upon the outcome of this case (if he prevails in that appeal, it may satisfy the critical element necessary to establish his basic eligibility for VA home loan guarantee benefits).

In light of the foregoing, the appeal seeking VA home loan guaranty benefits is inextricably intertwined with the appeal seeking service connection, and cannot be decided pending resolution of that appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The appeal seeking service connection is not before the Board at this time (because it awaits issuance of a statement of the case (SOC) by the Roanoke RO.  Accordingly, action on the home loan guarantee claim appeal must be deferred pending the outcome of the service connection claim appeal.  

For clarification, the Board observes that the Roanoke RO denied the Veteran's service connection claim (among others) by a September 2012 rating decision (found in VBMS, as are most of the documents discussed below).  That decision was followed by significant confusion, including the Roanoke RO's acknowledgment that it had misplaced and been unable to recover correspondence from the Veteran received in March 2013 (acknowledged in the RO's August 2013 letter to the Veteran).  The Veteran then repeatedly submitted copies of his own written statements to the RO; the RO interpreted the statements as not including a notice of disagreement (NOD) to initiate an appeal; but the Veteran repeatedly expressed that he had submitted an NOD multiple times to initiate an appeal of the September 2012 rating decision.  In October 2013, the RO sent the Veteran a letter indicated that it had determined that none of the Veteran's service connection claims was timely appealed, and that the September 2012 RO rating decision was final.  However, an April 2014 "Deferred Rating Decision" document shows that the RO reconsidered that conclusion and found that he had adequately expressed a desire to appeal the September 2012 denials with a timely NOD; the "Deferred Rating Decision" indicates that the Roanoke RO planned to process the service connection claims (including, specifically listed, the sleepwalking/somnambulism issue) for appellate status following receipt of an NOD.  The Board notes that even had the Roanoke RO not made this determination, the Veteran's statements in his October 2012 VA Form 9 (perfecting the appeal of the home loan guarantee benefits issue) clearly express disagreement with the denial of service connection for sleepwalking and clearly express a desire for appellate review of that determination, and constitute a timely (of record, albeit sitting at a different AOJ) NOD with the September 2012 Roanoke RO denial of the service connection claim.

[The Board notes that because the two intertwined appeals are in separate AOJ jurisdictions co-ordination of actions by the two jurisdictions is essential.  The remand instructions below are directed with that in mind.]  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ (the Regional Loan Center in Atlanta) should contact the Roanoke, Virginia VARO notifying it that the Veteran's appeal seeking service connection for sleepwalking/somnambulism (and other issues), which is currently pending issuance of a SOC (by that RO) is inextricably intertwined with an appeal seeking VA home loan guaranty benefits (the Roanoke RO should be advised, in case it is not already aware) that the Veteran's statements in a October 2012 VA Form 9 (on a home loan guaranty issue) constitute a timely NOD with a September 2012 rating decision denial of service connection.  The AOJ should make arrangements with the Roanoke RO to receive notification of the ultimate resolution of the Veteran's appeal seeking service connection for sleepwalking/somnambulism (by a grant of that benefit, denial of the benefit upon completion of the appeal process, or by lapsed appeal).  

2.  When the notification from the Roanoke RO is received by the AOJ, the AOJ should review the record and readjudicate the home loan guaranty issue on appeal in light of the ultimate determination on the service connection claim.  If the home loan guarantee issue remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

